DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of -, +, -, +, +/-, +/-  as disclosed in the first through ninth embodiments, does not reasonably provide enablement for any other power arrangement including -, -, -, -, -, -  and  -, -, -, -, +, + (examples within the scope of claims 1 and 15) or other various power combinations. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant has only defined, at most, the powers of half the lenses in the system within the claims, which leaves half of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six-lens system. Claims 1 and 8 recite that the first lens is negative. Claim 15 recites that the first and third lens are negative. 
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large number of variables one must consider when inserting or modifying a lens into/of an existing system.
The applicant has disclosed 5 working models that comprise the power arrangement of -, +, -, +, -, -, 3 working models of the power arrangement of -, +, -, +, -, + and one working model of -, +, -, +, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below. 
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes to derive power, to create a working system.
Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a lens. Modifying the applicant’s second lens to be negative, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Allowable Subject Matter
Claims 4-6, 10-11, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and overcoming the 112 rejection above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-912-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (PGPUB 20200081228).

Regarding claim 8, Kuo discloses An optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element sequentially along an optical axis from an object side to an image side, and each of the first lens element to the sixth lens element comprising an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through (At least the eighth embodiment comprising lenses 810-860 described in Figs. 15-16, [0200]-[0211] and Tables 15-16), 
wherein the first lens element has negative refracting power and a periphery region of the object-side surface of the first lens element is convex (Tables 15-16 and Fig. 15); 
an optical axis region of the image-side surface of the second lens element is convex (Tables 15-16 and Fig. 15); 
a periphery region of the image-side surface of the third lens element is concave (Tables 15-16 and Fig. 15); 
an optical axis region of the image-side surface of the fifth lens element is convex (Tables 15-16 and Fig. 15); and 
a periphery region of the object-side surface of the sixth lens element is concave, and the image-side surface of the sixth lens element has an optical axis region being concave and a periphery region being convex ([0206] where the object side of the sixth lens has 5 inflection points to include those in the periphery of the image-side), 
wherein the optical imaging lens has only the six lens elements and satisfies condition expressions of:
L11t42/L42t62 ≥ 2.5  (Table 15 where L11t42 = 3.3 and L42t62 = .668 giving 4.95)
V4+V5 ≥ 80.000 (Table 15 where V4 = 19.4 and V5 = 19.4 giving 38.8), 
wherein L11t42 is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis, L42t62 is a distance from the image-side surface of the fourth lens element to the image-side surface of the sixth lens element along the optical axis, V4 is an Abbe number of the fourth lens element, and V5 is an Abbe number of the fifth lens element.

Regarding claim 9, Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: 
HFOV/(Tmax+Tmax2) ≥ 20.000 degrees/mm (Table 15 where HFOV = 58.6, Tmax = 0.735 and Tmax2 = 0.663 giving 41.9), 
wherein HFOV is a half field of view of the optical imaging lens, Tmax is a thickest lens thickness of the first lens element to the sixth lens element along the optical axis, and Tmax2 is a second thickest lens thickness of the first lens element to the sixth lens element along the optical axis.

Regarding claim 12, Kuo discloses wherein the optical imaging lens further satisfies a condition expression of:
TL/BFL ≤ 4.500 (Table 15 where TL is 4.095 and BFL = 1.138 giving 3.6),
wherein TL is a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis, and BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis.

Regarding claim 13, Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: TTL/(T1+G12) ≤ 9.000 (Table 15 where TTL = 5.233, T1 = 0.284 and G12 = 0.858 giving 4.6), 
wherein TTL is a distance from the object-side surface of the first lens element to an image plane along the optical axis, T1 is a thickness of the first lens element along the optical axis, and G12 is an air gap from the first lens element to the second lens element along the optical axis.

Regarding claim 15, Kuo discloses An optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element sequentially along an optical axis from an object side to an image side, and each of the first lens element to the sixth lens element comprising an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through (At least the eighth embodiment comprising lenses 810-860 described in Figs. 15-16, [0200]-[0211] and Tables 15-16),  
wherein the first lens element has negative refracting power and a periphery region of the object-side surface of the first lens element is convex (Tables 15-16 and Fig. 15); 
the third lens element has negative refracting power and a periphery region of the image-side surface of the third lens element is concave (Tables 15-16 and Fig. 15); 
an optical axis region of the image-side surface of the fifth lens element is convex (Tables 15-16 and Fig. 15); and 
a periphery region of the object-side surface of the sixth lens element is concave, and the image-side surface of the sixth lens element has an optical axis region being concave and a periphery region being convex ([0206] where the object side of the sixth lens has 5 inflection points to include those in the periphery of the image-side), 
wherein the optical imaging lens has only the six lens elements and satisfies condition expressions of:
L11t42/L42t62 ≥ 2.5 (Table 15 where L11t42 = 3.3 and L42t62 = .668 giving 4.95)
V4+V5 ≥ 80.000 (Table 15 where V4 = 19.4 and V5 = 19.4 giving 38.8),
wherein L11t42 is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis, L42t62 is a distance from the image-side surface of the fourth lens element to the image-side surface of the sixth lens element along the optical axis, V4 is an Abbe number of the fourth lens element, and V5 is an Abbe number of the fifth lens element.

Regarding claim 16, Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: 
HFOV/TTL ≥ 9.500 degrees/mm (Table 15 where HFOV = 58.6 and TTL = 5.233 giving 11.2), 
wherein HFOV is a half field of view of the optical imaging lens, and TTL is a distance from the object-side surface of the first lens element to an image plane along the optical axis.

Regarding claim 17, Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: (EFL+BFL)/(G12+G45) ≤ 7.200 (Table 15 where EFL = 2.2, BFL = 1.138, G12 = 0.858 and G45 = 0.02 giving 3.80), 
wherein EFL is an effective focal length of the optical imaging lens, BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis, G12 is an air gap from the first lens element to the second lens element along the optical axis, and G45 is an air gap from the fourth lens element to the fifth lens element along the optical axis.

Regarding claim 18, Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: 
ALT/(G23+T4) ≤ 3.400 (Table 15 where ALT = 2.499, G23 = 0.146 and T4 = 0.663 giving 3.1), 
wherein ALT is a sum of six lens thicknesses of the first lens element to the sixth lens element along the optical axis, G23 is an air gap from the second lens element to the third lens element along the optical axis, and T4 is a thickness of the fourth lens element along the optical axis.

	Regarding claim 19, Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: 
TTL/(T5+G56+T6) ≥ 5.800 (Table 15 where TTL= 5.233, T5 = 0.266, G56 = 0.031 and T6 = 0.351 giving 8.1), 
wherein TTL is a distance from the object-side surface of the first lens element to an image plane along the optical axis, T5 is a thickness of the fifth lens element along the optical axis, G56 is an air gap from the fifth lens element to the sixth lens element along the optical axis, and T6 is a thickness of the sixth lens element along the optical axis.

	Regarding claim 20, Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: 
TTL/(T2+T3+T4) ≤ 4.100 (Table 15 where TTL= 5.233, T2 = 0.735, T3 = 0.2 and T4 = 0.663 giving 3.3), 
wherein TTL is a distance from the object-side surface of the first lens element to an image plane along the optical axis, T2 is a thickness of the second lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis, and T4 is a thickness of the fourth lens element along the optical axis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo  in view of Liao et al. (PGPUB 20190302418).

Regarding claim 1, Kuo discloses an optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element and a sixth lens element sequentially along an optical axis from an object side to an image side, and each of the first lens element to the sixth lens element comprising an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through (At least the eighth embodiment comprising lenses 810-860 described in Figs. 15-16, [0200]-[0211] and Tables 15-16), 
wherein the first lens element has negative refracting power (Table 15); 
a periphery region of the image-side surface of the second lens element is convex (Tables 15-16); 
an optical axis region of the object-side surface of the third lens element is convex (Tables 15-16); 
an optical axis region of the image-side surface of the fifth lens element is convex (Tables 15-16); and 
a periphery region of the object-side surface of the sixth lens element is concave and an optical axis region of the image-side surface of the sixth lens element is concave ([0206] where the object side of the sixth lens has 5 inflection points to include those in the periphery of the image-side), 
wherein the optical imaging lens has only the six lens elements and satisfies condition expressions of:
 
    PNG
    media_image1.png
    19
    237
    media_image1.png
    Greyscale
 (Table 15 where L11t42 = 3.3 and L42t62 = .668 giving 4.95)
V3+V4+V5 < 120.000 (Table 15 where 19.4 x 3 =58.2), 
wherein L11t42 is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis, L42t62 is a distance from the image-side surface of the fourth lens element to the image-side surface of the sixth lens element along the optical axis, V3 is an Abbe number of the third lens element, V4 is an Abbe number of the fourth lens element, and V5 is an Abbe number of the fifth lens element.
Kuo does not disclose wherein an optical axis region of the object-side surface of the fourth lens element is convex.
However, Liao teaches a lens system having the same power arrangement (-, +, -, +, +, - [0080]-[0085]) wherein an optical axis region of the object-side surface of the fourth lens element is convex ([0084]).
	It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Kuo and Liao such that the fourth lens comprises a convex object-side surface at the optical axis motivated by reducing certain types of aberrations.

	Regarding claim 2, modified Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: 
HFOV/Fno ≥ 18.000 degrees (Table 15 where HFOV = 58.6 and Fno = 2.24 giving 26.2), 
wherein HFOV is a half field of view of the optical imaging lens, and Fno is an f-number of the optical imaging lens.

Regarding claim 3, modified Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: 
(EFL+BFL)/ALT ≥ 0.800 (Table 15 where EFL = 2.20, BFL = 1.138 and ALT = 2.5 giving 1.34), 
wherein EFL is an effective focal length of the optical imaging lens, BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis, and ALT is a sum of six lens thicknesses of the first lens element to the sixth lens element along the optical axis.

Regarding claim 7, modified Kuo discloses wherein the optical imaging lens further satisfies a condition expression of: 
(G34+T4+G45)/BFL≥ 1.000 (Table 15 where G34 = 0.541, T4 = 0.663, G45 = 0.02 and BFL = 1.138 giving 1.08), 
wherein G34 is an air gap from the third lens element to the fourth lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis, G45 is an air gap from the fourth lens element to the fifth lens element along the optical axis, and BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872